EXHIBIT 10.3

 

SUBORDINATION AND INTERCREDITOR AGREEMENT

 

This Subordination AND INTERCREDITOR Agreement (this “Agreement”) is entered
into as of March 31, 2017, by and among PNC Bank, National Association, as
administrative agent and collateral agent for the Senior Lenders referred to
below (“Senior Agent”), Maurice R. Harrison IV (“Subordinated Creditor”), GEE
Group Inc., an Illinois corporation (the “Parent”), each Subsidiary of the
Parent listed as a “Borrower” on the signature pages hereto (together with the
Parent and each Person joined hereto as a borrower from time to time,
collectively, the “Borrowers” and each a “Borrower”), each Subsidiary of the
Parent listed as a “Guarantor” on the signature pages hereto (together with each
other Person joined hereto as a guarantor from time to time, collectively, the
“Guarantors”, and each a “Guarantor”, and together with the Borrowers,
collectively, the “Loan Parties” and each a “Loan Party”).

 

RECITALS

 

WHEREAS, Senior Agent, certain lenders from time to time party to the Senior
Credit Agreement (collectively with the Senior Agent, the “Senior Lenders”), and
the Loan Parties are party to that certain Revolving Credit, Term Loan and
Security Agreement, dated as of the date hereof (such agreement, as amended,
restated, supplemented, modified or otherwise changed from time to time,
including any replacement agreement therefor, being hereinafter referred to as
the “Senior Credit Agreement”), pursuant to which the Senior Lenders agreed to
make certain term and revolving loans to the Borrowers;

 

WHEREAS, the Parent is party to (a) the 9.5% Convertible Subordinated Note dated
April 3, 2017, in the original principal amount of $262,072.09, and (b) the 9.5%
Convertible Subordinated Note dated April 3, 2017, in the original principal
amount of $29,119.12 (such notes, as amended, restated, supplemented, modified
or otherwise changed from time to time, including any replacement notes
therefor, being hereinafter collectively referred to as the “Subordinated
Note”), pursuant to which Subordinated Creditor agreed to make subordinated
loans to the Parent; and

 

WHEREAS, it is a condition precedent to the Senior Lenders making any loan
and/or providing any other financial accommodation to the Borrowers pursuant to
the Senior Credit Agreement that Subordinated Creditor and the Loan Parties
enter into this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1. Definitions.

 

(a) Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Senior Credit Agreement. The
following terms shall have the meanings set forth below:

 

“Agreement” means this Subordination and Intercreditor Agreement, as amended,
restated, renewed, extended, supplemented or otherwise modified from time to
time.




  - 1 -

   



 

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar federal or state law for the
relief of debtors.

 

“Collateral” means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Grantor upon which a
Lien is granted or purported to be granted by such Grantor as security for all
or any part of the Senior Indebtedness.

 

“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

 

“DIP Financing” has the meaning specified therefor in Section 5(c) hereof.

 

“Disposition” or “Dispose” means any transaction, or series of related
transactions, pursuant to which any Person or any of its Subsidiaries sells,
assigns, transfers, leases, licenses (as licensor) or otherwise disposes of any
property or assets (whether now owned or hereafter acquired) to any other
Person, in each case, whether or not the consideration therefor consists of
cash, securities or other assets owned by the acquiring Person.

 

“Distribution” means, with respect to any indebtedness or obligation, (a) any
direct or indirect payment or distribution by any Person of cash, securities or
other property, by set-off or otherwise, on account of such indebtedness or
obligation, (b) any direct or indirect redemption, purchase or other acquisition
of such indebtedness or obligation by any Person, or (c) any direct or indirect
acquisition by any Borrower or any of its Affiliates of any equity or other
interest in any Person that holds any such indebtedness or obligation.

 

“Effective Date Amount” has the specified therefor in Section 6(a) hereof.

 

“Enforcement Action” means any action to enforce or attempt to enforce any right
or remedy available with respect to the Subordinated Indebtedness under the
Subordinated Documents, applicable law or otherwise, including any action to (a)
accelerate the maturity of, or demand as immediately due and payable, all or any
part of the Subordinated Indebtedness, (b) exercise any put option, any right of
mandatory redemption or any similar right or otherwise cause any Loan Party to
honor any redemption or mandatory prepayment or any obligation to make an offer
to repurchase under any Subordinated Document, (c) exercise any right of
set-off, (d) realize or foreclose upon, repossess, sell or otherwise dispose of,
liquidate, or otherwise restrict or interfere with the use of, any Collateral,
(e) commence, continue or participate in (other than as a defendant or
co-defendant (or in a comparable capacity) in defense of its own interests or in
reply to any Insolvency Proceeding brought against Subordinated Creditor) any
Insolvency Proceeding or other collection or enforcement action of any kind,
against any Loan Party or any other Grantor (including any insolvency,
bankruptcy, dissolution or liquidation proceeding), in any case, seeking,
directly or indirectly, to enforce any rights or remedies, or to enforce any of
the obligations incurred by the Loan Parties or other Grantors, under or in
connection with the Subordinated Indebtedness or the Subordinated Documents, or
(f) commence or pursue any judicial, arbitral or other proceeding or legal
action of any kind, seeking injunctive or other equitable relief to prohibit,
limit or impair the commencement or pursuit by the Senior Creditors of any of
their rights or remedies under or in connection with the Senior Documents or
otherwise available to the Senior Creditors under applicable law; provided,
however, that the term “Enforcement Action” shall not include (i) if an
Insolvency Proceeding has been commenced by or against any Grantor, subject to
Section 5(b) hereof, filing of a Proof of Claim with respect to the Subordinated
Indebtedness, (ii) any suit or action initiated or maintained to prevent the
loss of a claim as a result of the running of any applicable statute of
limitations or other similar restriction on claims, (iii) filing any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding, or other pleading made by any Person objecting to or otherwise
seeking the disallowance of the claims of Subordinated Creditor, (iv) any
non-judicial procedural actions that may be required or desired as a
precondition to acceleration or relating to preservation of rights (such as
giving a notice of default or reservation of rights (including acceleration
subject to the terms of this Agreement)), (v) the automatic acceleration of the
Subordinated Indebtedness upon the initiation of an Insolvency Proceeding under
the Bankruptcy Code or (vi) conversion of the outstanding principal of and
accrued interest on the Subordinated Indebtedness into common Equity Interests
of the Parent pursuant to the Subordinated Note.




  - 2 -

   



 

“Equity Interests” means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable.

 

“Finally Paid” or “Final Payment,” when used in connection with the Senior
Indebtedness means the full and final payment in immediately available funds of
all of the Senior Indebtedness and the termination in writing of the Senior
Lenders’ obligations to make loans or other advances or financial accommodations
to the Loan Parties under the Senior Documents. The repayment of any Senior
Indebtedness pursuant to a Refinancing permitted hereunder shall not constitute
“Final Payment” of the Senior Indebtedness being Refinanced.

 

“Grantor” means any Loan Party or any other Person that may from time to time
execute and deliver an agreement, document, or instrument pursuant to which a
Lien is granted securing any Senior Indebtedness or Subordinated Indebtedness or
under which rights or remedies with respect to such Liens are governed, as a
“debtor,” “grantor,” or “pledgor” (or the equivalent thereof).

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

 

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including any conditional sale or title retention
arrangement, any capitalized lease and any assignment, deposit arrangement or
financing lease intended as, or having the effect of, security.

 

“Loan Party” has the meaning specified therefor in the preamble hereto.

 

“Obligor” has the meaning specified therefor in Section 10 hereof.




  - 3 -

   



 

“Permitted Payments” means, with respect to the Subordinated Indebtedness,
payment of (a) common Equity Interests of the Parent in connection with (i) the
payment of interest under Section 2 of the Subordinated Note or (ii) the
conversion of the outstanding principal of and accrued interest on the
Subordinated Indebtedness into common Equity Interests of the Parent pursuant to
Section 4 of the Subordinated Note, (b) Restructuring Securities in connection
with an Insolvency Proceeding, (c) PIK Payments, and (d) from January 1, 2018,
through and including December 31, 2018, such amounts (not exceeding the
Effective Date Amount) as are permitted to be paid by the Loan Parties under
Section 7.17(b)(iv) of the Senior Loan Agreement.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

“PIK Payments” means payments of interest as required by the Subordinated
Documents (as in effect on the date hereof or amended in accordance with the
terms hereof) that are in the form of additional Subordinated Notes (or the
increase of the principal amount of the Subordinated Notes), and the accrual or
capitalization of interest otherwise prohibited by the terms of this Agreement,
in each case, in lieu of cash payments and that are in all respects subordinate
and junior in right of payment to the Senior Indebtedness to at least the same
extent as the Subordinated Indebtedness as set forth in this Agreement.

 

“Proof of Claim” has the meaning specified therefor in Section 5(b) hereof.

 

“Recovery” has the meaning specified therefor in Section 5(h) hereof.

 

“Refinance” means, in respect of any Senior Indebtedness or Subordinated
Indebtedness, to refinance, extend, renew, defease, restructure, replace, refund
or repay, or to issue other indebtedness, in exchange or replacement for, such
indebtedness in whole or in part in accordance with the terms of this Agreement.
“Refinanced” and “Refinancing” shall have correlative meanings.

 

“Restructuring Securities” means any debt or equity securities that are
distributed to Subordinated Creditor in respect of the Subordinated Indebtedness
pursuant to a confirmed plan of reorganization or adjustment and that (a) are
subordinated in right of payment to the Senior Indebtedness (or any debt or
equity securities issued in substitution of all or any portion of the Senior
Indebtedness) to at least the same extent as the Subordinated Indebtedness is
subordinated to the Senior Indebtedness pursuant to the terms of this Agreement
(including, with respect to any covenants, defaults or other provisions that
have corresponding provisions in the Senior Documents, with cushions consistent
with the cushions included on the date hereof), (b) do not have the benefit of
any obligation of any entity (whether as issuer, guarantor or otherwise) unless
the Senior Indebtedness has a prior right to the same benefit of the obligation
of such entity, and (c) do not have any terms, and are not subject to or
entitled to the benefit of any agreement or instrument that has terms, that are
more burdensome to the issuer of or other obligor on such debt or equity
securities than are the terms of the Senior Indebtedness (or any debt or equity
securities issued in substitution of all or any portion of the Senior
Indebtedness).




  - 4 -

   



 

“Senior Agent” has the meaning specified therefor in the Recitals hereto.

 

“Senior Creditors” means the Senior Agent, the Senior Lenders and any other
Person who holds Senior Indebtedness.

 

“Senior Documents” means the Senior Credit Agreement and the other “Loan
Documents” as such term is defined in the Senior Credit Agreement and shall
include this Agreement, in each case, as the same may be amended, modified,
restated or Refinanced from time to time.

 

“Senior Credit Agreement” has the meaning specified therefor in the Recitals
hereto.

 

“Senior Indebtedness” means all principal, interest and other Obligations at any
time due and owing by any Loan Party to the Senior Lenders and/or any other
Senior Creditors, or any of them, arising out of or incurred in connection with
the Senior Documents or other documents executed in connection with the
obligations thereunder (and any indebtedness which Refinances such principal,
interest, fees (including any prepayment premium) or other Obligations), as
modified, extended, renewed or restated, whether direct or contingent, and
whether now existing or hereafter created. Senior Indebtedness shall include
interest which accrues on the principal amount of the Senior Indebtedness, and
expenses incurred, subsequent to the commencement of an Insolvency Proceeding,
whether or not such interest or expenses is an allowed claim under applicable
law.

 

“Senior Lenders” has the meaning specified therefor in the Recitals hereto.

 

“Subordinated Creditor” has the meaning specified therefor in the Preamble
hereto.

 

“Subordinated Documents” means the Subordinated Note and any and all other
documents, agreements, writings or instruments executed in connection therewith
or pursuant thereto evidencing the amounts payable thereunder (other than, for
the avoidance of doubt, the SNI Acquisition Agreement), in each case, as in
effect on the date hereof and as amended, modified, restated or Refinanced in
accordance with the terms hereof.

 

“Subordinated Indebtedness” means all indebtedness and other obligations of any
Loan Party of any kind or nature whatsoever to Subordinated Creditor arising
under or related to the Subordinated Documents, including all present and future
loans, advances, debts, liabilities, obligations, and indebtedness otherwise
owing by any Loan Party to Subordinated Creditor, whether evidenced by any note,
guaranty or other instrument or document, whether absolute or contingent, due or
to become due, including all interest, charges, expenses, fees, attorneys’ fees
and any other sums chargeable to such Loan Party.

 

“Subordinated Note” has the meaning specified therefor in the Recitals hereto.

 

“UCC” means Article 9 of the Uniform Commercial Code, as in effect in any
applicable jurisdiction.

 



  - 5 -

   



 

(b) Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Sections shall be construed to refer to Sections of this Agreement and (v) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any right or interest in or to assets and properties of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.

 

2. Subordination.

 

(a) Subordination of Debt. Notwithstanding anything to the contrary in the
Subordinated Documents, Subordinated Creditor hereby acknowledges the incurrence
by the Loan Parties of the Senior Indebtedness and the consummation of each of
the transactions contemplated by the Senior Documents, including the grant by
each Loan Party of the Liens in favor of the Senior Agent for the benefit of the
Senior Lenders. To the extent and the manner set forth in this Agreement, the
Subordinated Indebtedness is hereby expressly made subordinate, junior and
subject in right of payment to the Final Payment of the Senior Indebtedness.
Such subordination is for the benefit of each present and future Senior Agent
and Senior Lender, each of whom shall be entitled to enforce this Agreement as
party hereto or as a third party beneficiary hereof. Each holder of Senior
Indebtedness, whether now outstanding or hereafter incurred, shall be deemed to
have acquired Senior Indebtedness in reliance upon the terms and provisions of
this Agreement.

 

(b) Restriction on Payments. Notwithstanding anything in the Subordinated
Documents to the contrary and in addition to any other limitations set forth
herein or therein, except as expressly set forth in this Agreement, until the
date on which the Senior Indebtedness is Finally Paid, no Loan Party shall make
or agree to make and Subordinated Creditor shall not accept, take or receive,
directly or indirectly, any Distribution on account of the Subordinated
Indebtedness (other than, in connection with an Insolvency Proceeding,
Restructuring Securities), and no Loan Party shall segregate or hold in trust
money for any such Distribution. Notwithstanding anything to the contrary
herein, the Loan Parties may make and Subordinated Creditor may receive
Permitted Payments.

 

(c) Turnover. In the event that any Loan Party shall make or Subordinated
Creditor shall collect any Distribution on account of the Subordinated
Indebtedness in contravention of this Agreement (excluding Permitted Payments)
(including in an Insolvency Proceeding), such payment or distribution shall not
be commingled with any asset of Subordinated Creditor, shall be held in trust by
Subordinated Creditor for the benefit of Senior Agent, and shall be promptly
paid over to Senior Agent in precisely the form received by Subordinated
Creditor (except for any necessary endorsement), for application to the payment
of the Senior Indebtedness then remaining unpaid, until all of the Senior
Indebtedness is Finally Paid. In the event Subordinated Creditor fails to pay
over to Senior Agent any such Distribution, Senior Agent or any of its officers
or employees are hereby irrevocably authorized on behalf of Subordinated
Creditor to cause the same to be paid over.

 



  - 6 -

   



 

3. Absence of Liens; Guaranties; Prohibition on Contesting Liens.

 

(a) Subordinated Creditor agrees that it does not have and will not acquire,
without the prior written consent of the Senior Lenders, any Lien against any
Loan Party, any other Grantor and/or any of the Collateral. If, notwithstanding
the foregoing, Subordinated Creditor has or acquires any Lien of any kind
against any Loan Party, any other Grantor and/or any of the Collateral, (i) any
such Lien to which the Senior Lenders have not consented in writing shall be
promptly released, discharged and terminated of record, and (ii) until released,
discharged and terminated, such Lien shall be subordinate and subject to the
Lien against any Loan Party, any other Grantor and/or the Collateral of the
Senior Creditors arising from or out of the Senior Indebtedness, regardless of
the order or time as of which any Lien attaches to any of the Collateral, the
order or time of UCC filings or any other filings or recordings, the order or
time of granting of any such Lien, or the physical possession of any of the
Collateral, until the Senior Indebtedness is Finally Paid. Subordinated Creditor
hereby appoints Senior Agent as its attorney-in-fact for purposes of releasing,
discharging and terminating of record any such Lien (such appointment of Senior
Agent as attorney-in-fact shall be deemed irrevocable until such time as the
Senior Indebtedness has been Finally Paid).

 

(b) Guaranties. Subordinated Creditor shall not accept a guaranty from any
Person with respect to any of the Subordinated Indebtedness unless such Person
has given to Senior Agent, on behalf of the Senior Lenders, a like guaranty of
the Senior Indebtedness and such Person’s guaranty of the Subordinated
Obligations is subordinate to such Person’s guaranty of the Senior Indebtedness
on the same terms and conditions contained herein.

 

(c) Prohibition on Contesting Liens. Subordinated Creditor, agrees that it will
not (and hereby waives any right to), directly or indirectly, contest, or
support any other person in contesting, in any proceeding (including any
Insolvency Proceeding), the priority, validity, or enforceability of any Lien
held by or on behalf of any Senior Creditor in the Collateral or the provisions
of this Agreement; provided, however, that nothing in this Agreement shall be
construed to prevent or impair the rights of Subordinated Creditor to enforce
the terms of this Agreement.

 

4. Exercise of Remedies.

 

(a) Standstill. At any time that is prior to the Final Payment of the Senior
Indebtedness, whether or not any Insolvency Proceeding has been commenced by or
against any Grantor, Subordinated Creditor will not exercise any Enforcement
Action.




  - 7 -

   



 

(b) Exclusive Enforcement Rights. At all times prior to the Final Payment of the
Senior Indebtedness, whether or not any Insolvency Proceeding has been commenced
by or against any Grantor, Senior Agent and Senior Creditors shall have the
exclusive right to exercise any Enforcement Action without any consultation with
or the consent of Subordinated Creditor. Senior Agent and Senior Creditors may
enforce the provisions of the Senior Documents and exercise remedies thereunder
and related thereto, all in such order and in such manner as they may determine
in the exercise of their sole discretion. Such exercise and enforcement shall
include the rights of an agent appointed by them to Dispose of Collateral, to
incur expenses in connection with such Disposition, and to exercise all the
rights and remedies of a secured creditor under applicable law.

 

(c) Non-Interference. At all times prior to the Final Payment of the Senior
Indebtedness, whether or not any Insolvency Proceeding has been commenced by or
against any Grantor, Subordinated Creditor, hereby:

 

(i) agrees it will not contest, protest, oppose or object to (or support any
other Person contesting, protesting, opposing or objecting to) any Enforcement
Action by Senior Agent or any Senior Creditor and that it will not otherwise
take any action that would restrain, hinder, limit, delay, or otherwise
interfere with any Enforcement Action by Senior Agent or any Senior Creditor, or
that is otherwise prohibited hereunder;

 

(ii) waives any and all rights it may have to object to the manner in which
Senior Agent or Senior Creditors seek to enforce or collect the Senior
Indebtedness or the Liens securing the Senior Indebtedness, regardless of
whether any action or failure to act by or on behalf of Senior Agent or Senior
Creditors is adverse to the interest of Subordinated Creditor; and

 

(iii) acknowledges and agrees that no covenant, agreement or restriction
contained in the Subordinated Documents shall be deemed to restrict in any way
the rights and remedies of Senior Agent or Senior Creditors with respect to the
Collateral as set forth in this Agreement and the Senior Documents.

 

(d) Legend. At the request of Senior Agent, Subordinated Creditor and the Loan
Parties will the cause the Subordinated Note and any instrument or document
issued after the date hereof by a Loan Party evidencing the Subordinated
Indebtedness, if any, to be indorsed with substantially the following legend:

 

“Notwithstanding anything herein to the contrary, this [instrument/document] is
subject to the terms and provisions of that certain Subordination and
Intercreditor Agreement, dated as of March 31, 2017 (the “Subordination and
Intercreditor Agreement”), by and among PNC Bank, National Association, as agent
for certain lenders, Maurice R. Harrison IV and the other parties signatory
thereto from time to time. In the event of any conflict between the provisions
of this instrument and the Subordination and Intercreditor Agreement, the terms
of the Subordination and Intercreditor Agreement shall govern.”




  - 8 -

   



 

In the event any legend is omitted, Senior Agent, or any of its officers or
employees, are hereby irrevocably authorized on behalf of Subordinated Creditors
to make the same. No specific legend, further assignment or endorsement or
delivery of notes, guarantees or instruments shall be necessary to subject any
Subordinated Indebtedness to the subordination thereof contained in this
Agreement. In addition, each Loan Party's books shall be marked to evidence the
subordination of all of the Subordinated Indebtedness to the holders of Senior
Indebtedness, in accordance with the terms of this Agreement. Senior Agent is
authorized to examine such books from time to time and to make any notations
required by this Agreement.

 

5. Insolvency Proceedings.

 

(a) Enforceability and Continuing Priority. This Agreement shall be applicable
both before and after the commencement of any Insolvency Proceeding and all
converted or succeeding cases in respect thereof. The Senior Indebtedness shall
continue to be treated as Senior Indebtedness and the provisions of this
Agreement shall continue to govern the relative rights and priorities of the
Senior Creditors, on the one hand, and Subordinated Creditor, on the other hand,
even if all or part of the Liens securing such Senior Indebtedness are
subordinated, set aside, avoided or disallowed in connection with any such
Insolvency Proceeding (or if all or part of the Senior Indebtedness is
subordinated, set aside, avoided or disallowed in connection with any such
Insolvency Proceeding as a result of a fraudulent conveyance or fraudulent
transfer statute or if any interest accruing on the Senior Indebtedness
following the commencement of such Insolvency Proceeding is otherwise
disallowed). Accordingly, the provisions of this Agreement are intended to be
and shall be enforceable as a subordination agreement within the meaning of
Section 510 of the Bankruptcy Code.

 

(b) Proof of Claim; Voting.

 

(i) In the event of any Insolvency Proceeding, if Subordinated Creditor has not
filed any proof of claim or other instrument of similar character necessary to
enforce the obligations of any Loan Party in respect of the Subordinated
Indebtedness (a “Proof of Claim”) 10 days before the expiration of the time to
file the same, then and in such event, but only in such event, the Senior Agent
may (but shall not be required to), as attorney-in-fact for Subordinated
Creditor, duly file such Proof of Claim, and Subordinated Creditor, by its
acceptance of the Subordinated Indebtedness, appoints the Senior Agent as an
attorney-in-fact for Subordinated Creditor for the limited purpose of filing any
such Proof of Claim in accordance with the terms of this Section 5(b). In the
event the Senior Agent makes any filing in accordance with the authority granted
hereby, Subordinated Creditor shall not be entitled to amend or otherwise modify
such filing without the prior written consent of the Senior Agent.

 

(ii) Without limiting the covenants of Subordinated Creditor in this Section 5
but subject to the specific rights of Subordinated Creditor set forth in this
Section 5, in no event shall Subordinated Creditor support or vote in favor of
any plan of reorganization (and each shall be deemed to have voted to reject any
plan of reorganization) unless such plan (A) provides for the Final Payment of
all Senior Indebtedness or (B) is accepted by the class of holders of the Senior
Indebtedness voting thereon and is supported by Senior Agent.




  - 9 -

   



 

(c) Financing. If, at any time prior to the Final Payment of the Senior
Indebtedness, any Grantor shall be subject to any Insolvency Proceeding and
Senior Agent consents to the use of cash collateral (as such term is defined in
Section 363(a) of the Bankruptcy Code, “Cash Collateral”) on which Senior Agent
has a Lien or permits any Grantor to obtain financing under Section 364 of the
Bankruptcy Code or any similar bankruptcy law (such financing, a “DIP
Financing”), then Subordinated Creditor shall consent to, and raise no objection
to such Cash Collateral use or DIP Financing. Subordinated Creditor shall not,
directly or indirectly, provide or offer to provide, any DIP Financing to any
Grantor, or support any DIP Financing to any Grantor that is offered or proposed
by a Person other than Senior Agent or Senior Creditors.

 

(d) Sales. Until the Final Payment of the Senior Indebtedness, Subordinated
Creditor will consent, and will not object to or oppose a motion to Dispose of
any Collateral free and clear of the Liens or other claims in favor of
Subordinated Creditor under Section 363 of the Bankruptcy Code if Senior Agent
has consented to such Disposition of such assets.

 

(e) Relief from the Automatic Stay. Until the Final Payment of the Senior
Indebtedness, Subordinated Creditor agrees not to (i) seek (or support any other
person seeking) relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of the Collateral, without the prior written
consent of Senior Agent, or (ii) oppose any request by the Senior Agent or any
Senior Creditor to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of the Collateral.

 

(f) Adequate Protection. In any Insolvency Proceeding involving a Grantor,
Subordinated Creditor agrees that, until the Final Payment of the Senior
Indebtedness, it shall not contest (or support any other Person contesting) (i)
any request by Senior Agent or other Senior Creditors for adequate protection
with respect to the Senior Creditors’ rights in the Collateral or (ii) any
objection by Senior Agent or Senior Creditors to any motion, relief, action, or
proceeding based on Senior Agent or other Senior Creditors claiming a lack of
adequate protection.

 

(g) Waivers. Subordinated Creditor shall not object to, oppose, take any action
or vote in any way so as to directly or indirectly challenge or contest (in an
Insolvency Proceeding or otherwise) (i) any claim by Senior Agent or any Senior
Creditor for allowance in any Insolvency Proceeding of Senior Indebtedness
consisting of post-petition interest, fees, or expenses, (ii) the validity,
perfection, priority or the enforceability of the Senior Credit Agreement, the
other Senior Documents or the Liens granted to Senior Agent and the Senior
Creditors with respect to the Senior Indebtedness, (iii) the validity or
enforceability of the subordination provisions contained in this Agreement or
(iv) the rights and duties of Senior Agent and the Senior Creditors established
in the Senior Credit Agreement or any other Senior Document to the extent such
rights and duties are not, and/or have not been exercised in a manner,
prohibited by any of the terms of this Agreement. At any time prior to the Final
Payment of the Senior Indebtedness, nothing contained herein shall prohibit or
in any way limit Senior Agent or any Senior Creditor from objecting in any
Insolvency Proceeding to any action taken by Subordinated Creditor, including
the assertion by Subordinated Creditor of any of its rights and remedies under
the Subordinated Documents.

 

(h) Avoidance Issues. If any Senior Creditor is required in any Insolvency
Proceeding or otherwise to turn over, disgorge or otherwise pay to the estate of
any Grantor any amount paid (a “Recovery”) in respect of Senior Indebtedness,
then such Senior Creditors shall be entitled to a reinstatement of the Senior
Indebtedness with respect to all such recovered amounts, and all rights,
interests, priorities and privileges recognized in this Agreement shall apply
with respect to any such Recovery. If this Agreement shall have been terminated
prior to such Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the parties hereto from such date
of reinstatement.




  - 10 -

   



 

(i) Plan of Reorganization. If, in any Insolvency Proceeding, debt obligations
of the reorganized debtor are distributed pursuant to a plan of reorganization
or similar dispositive restructuring plan, both on account of the Senior
Indebtedness and on account of the Subordinated Indebtedness, then, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to such debt
obligations. Nothing in this Agreement prohibits or limits the right of
Subordinated Creditor to receive and retain any Restructuring Securities that
are issued by a reorganized debtor pursuant to a confirmed plan of
reorganization or similar dispositive restructuring plan in connection with an
Insolvency Proceeding, so long as (i) in the case of equity securities, if such
equity securities provide for mandatory redemption or mandatory dividend
payments, the payment thereof shall be in accordance with, and subject to the
relative priorities provided in, this Agreement and (ii) in the case of debt
securities, any payment and Liens in respect of such debt securities shall be in
accordance with, and subject to the relative priorities provided in, this
Agreement.

 

6. Representations and Warranties.

 

(a) Loan Parties. As of the date hereof, each Loan Party hereby represents and
warrants that (i) the Senior Agent has been furnished with true and correct
copies of all instruments and securities evidencing the Subordinated
Indebtedness, (ii) the aggregate principal amount of the Subordinated
Indebtedness outstanding as of the date hereof is $291,191 (the “Effective Date
Amount”), and (iii) this Agreement has been duly executed and delivered by such
Loan Party and constitutes a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect affecting
generally the enforcement of creditors’ rights and remedies and general
principles of equity.

 

(b) Subordinated Creditor. Subordinated Creditor represents and warrants to the
Senior Creditors that (i) Subordinated Creditor is an individual, (ii)
Subordinated Creditor has full power and authority to enter into, execute,
deliver and carry out the terms of this Agreement, (iii) the execution of this
Agreement by Subordinated Creditor will not, to the knowledge of Subordinated
Creditor, violate or conflict with any law, regulation or order applicable to
Subordinated Creditor, or require any consent or approval which has not been
obtained, (iv) this Agreement has been duly executed and delivered by
Subordinated Creditor and constitutes a legal, valid and binding obligation of
Subordinated Creditor, enforceable against Subordinated Creditor in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws from time to time in effect affecting generally the enforcement of
creditors’ rights and remedies and general principles of equity, (v)
Subordinated Creditor is the sole owner, beneficially and of record, of the
Subordinated Indebtedness, and (vi) the Subordinated Indebtedness is, and at all
times prior to the termination of this Agreement shall remain, an unsecured
obligation of the Parent.




  - 11 -

   



 

(c) Senior Agent. Senior Agent represents and warrants to Subordinated Creditor
that as of the date hereof: (i) it is duly formed, validly existing and in good
standing under the laws of the state or jurisdiction of its organization, (ii)
it has full power and authority to enter into, execute, deliver and carry out
the terms of this Agreement, all of which have been duly authorized by all
proper and necessary action, (iii) the execution of this Agreement by Senior
Agent will not violate or conflict with its organizational documents, any
material agreement binding upon Senior Agent or any law, regulation or order or
require any consent or approval which has not been obtained, and (iv) this
Agreement has been duly executed and delivered by Senior Agent and constitutes a
legal, valid and binding obligation of Senior Agent, enforceable against Senior
Agent in accordance with its terms, except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles.

 

7. Affirmative and Negative Covenants. Until all of the Senior Indebtedness has
been Finally Paid, without the prior written consent of Senior Lenders: (a) no
Loan Party shall discharge the Subordinated Indebtedness other than in
accordance with its terms and the terms hereof; (b) Subordinated Creditor shall
not demand or accept from any Loan Party or other Person any consideration which
would result in a discharge of the Subordinated Indebtedness other than in
accordance with its terms and the terms hereof; (c) Subordinated Creditor shall
not hereafter give any subordination in respect of the Subordinated
Indebtedness; (d) no Loan Party shall hereafter issue any instrument, security
or other writing evidencing any part of the Subordinated Indebtedness, and
Subordinated Creditor shall not receive any such writing, except upon the
condition that such instrument, security or other writing shall bear the legend
referred to herein and a complete copy thereof shall be furnished to Senior
Agent; and (e) neither any Loan Party nor Subordinated Creditor shall take any
action contrary to Senior Agent’s and Senior Lenders’ priority position over
Subordinated Creditor that is created by this Agreement. In addition to the
foregoing, Subordinated Creditor acknowledges and agrees that: (i) the Senior
Creditors have relied on the terms and provisions of this Agreement in executing
and delivering the Senior Documents and in making the extensions of credit
contemplated thereby and shall continue to rely on such terms and provisions in
making extensions of credit from time to time pursuant to the Senior Documents,
and (ii) Subordinated Creditor shall not contest or challenge (or support any
other Person in contesting or challenging) (A) the validity, perfection,
priority or enforceability of the Senior Indebtedness, the Senior Documents or
any Liens of the Senior Agent and the Senior Lenders in the Collateral securing
the Senior Indebtedness or (B) the validity or enforceability of the
subordination provisions contained in this Agreement.

 

8. Obligation of Loan Parties Unconditional. The provisions hereof are solely
for the purpose of defining the relative rights of the holders of Senior
Indebtedness, on the one hand, and Subordinated Creditor, on the other hand, and
nothing contained herein is intended to or shall impair, as between the Loan
Parties, on the one hand, and Subordinated Creditor, on the other hand, the
obligation of the Loan Parties, which are absolute and unconditional, to pay the
Subordinated Indebtedness as and when the same shall become due and payable in
accordance with its terms, or to affect the relative rights of Subordinated
Creditor and creditors of the Loan Parties, other than the Senior Lenders. The
failure to make any payment with respect to the Subordinated Indebtedness by
reason of this Agreement shall not be construed as preventing the occurrence of
a default under any Subordinated Document.




  - 12 -

   



 

9. Amendments of the Credit Documents.

 

(a) Subordinated Documents. Until the Senior Indebtedness has been Finally Paid,
Subordinated Creditor agrees that it will not, without the prior written consent
of the Senior Agent, amend or modify in any manner whatsoever the Subordinated
Documents the effect of which is to (i) increase the maximum principal amount of
the Subordinated Indebtedness (other than to the extent permitted by the Senior
Credit Agreement and as a result of PIK Payments), (ii) increase the yield
payable on any of the Subordinated Indebtedness (it being understood that
invoking the default rate set forth in the Subordinated Documents on the date
hereof shall not be restricted hereunder), (iii) accelerate the dates upon which
payments of principal or interest on the Subordinated Indebtedness are due, (iv)
add or make more burdensome, in any material respect, any covenant or event of
default with respect to the Subordinated Indebtedness, (v) make more burdensome
the redemption or prepayment provisions of the Subordinated Indebtedness (other
than notice or other provisions that do not involve payments), (vi) change or
amend any other term of the Subordinated Documents if such change or amendment
would increase in any material respect the obligations of the Loan Parties or
confer additional material rights on Subordinated Creditor in a manner adverse
to the Loan Parties or Senior Lenders, or (vii) take any Liens in the Collateral
or any other assets securing Senior Indebtedness. The Subordinated Indebtedness
may be Refinanced to the extent the terms and conditions of such Refinanced
indebtedness are not less favorable (as determined by the Senior Lenders in
their reasonable discretion) in the aggregate to the Senior Lenders than the
terms and conditions of the Subordinated Documents as in effect on the date
hereof (with such amendments as are permitted under this Section 10); provided,
that (A) the maturity date thereof is the same or later than the maturity date
of the Subordinated Documents as in effect on the date hereof, (B) prior to
consummation of such Refinancing the holders of such Refinanced indebtedness
shall have become party to this Agreement (pursuant to a joinder in form and
substance reasonably satisfactory to Senior Agent), and (C) such Refinanced
indebtedness shall be Subordinated Indebtedness, and the documents evidencing
such Refinanced indebtedness shall be Subordinated Documents, for all purposes
hereunder.

 

(b) Senior Documents. The Senior Lenders and the Loan Parties may modify, amend,
restate, supplement, replace, Refinance, restructure or otherwise modify the
Senior Documents, or waive any of the provisions thereof, in any manner
whatsoever, all without consent of, or notice to, Subordinated Creditor without
affecting the subordination set forth in this Agreement or the liabilities and
obligations of Subordinated Creditor hereunder. Any Refinancing of the Senior
Indebtedness shall be subject to the restrictions set forth in the preceding
sentence. Additionally, (A) prior to consummation of any Refinancing of the
Senior Indebtedness, the holders of such Refinanced indebtedness shall have
become party to this Agreement (pursuant to a joinder in form and substance
reasonably satisfactory to Subordinated Creditor), and (B) such Refinanced
indebtedness shall be Senior Indebtedness, and the documents evidencing such
Refinanced indebtedness shall be Senior Documents, for all purposes hereunder.




  - 13 -

   



 

10. Continued Effectiveness. No right of any present or future holder of any
Senior Indebtedness to enforce the subordination as provided herein shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of any Loan Party or other Grantor; by any act or failure to act by any
such holder; by any act or failure to act by any other holder of the Senior
Indebtedness; or by any noncompliance by any Loan Party or other Grantor with
the terms hereof, regardless of any knowledge thereof with which any such holder
may have or be otherwise charged. Subordinated Creditor shall not be released,
nor shall Subordinated Creditor’s obligation hereunder be in any way diminished,
by any of the following: (a) the exercise or the failure to exercise by any
Senior Creditor of any rights or remedies conferred on it or them under the
Senior Documents, hereunder or existing at law, or against any of the
Collateral; (b) the commencement of an action at law or the recovery of a
judgment at law against any Loan Party or any obligor (“Obligor”) for the
performance of the Senior Indebtedness and the enforcement thereof through levy
or execution or otherwise; (c) the taking or institution or any other action or
proceeding against any Loan Party or any Obligor; (d) any lack of validity or
enforceability of any Senior Document or any other agreement or instrument
related thereto; (e) any delay in taking, pursuing, or exercising any of the
foregoing actions, rights, powers, or remedies (even though requested by
Subordinated Creditor) by any Senior Lender or anyone acting for any Senior
Lender; or (f) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Obligor in respect of the Senior
Indebtedness or Subordinated Creditor or the Obligors in respect of this
Agreement. Without limiting the generality of the foregoing, and anything else
contained herein to the contrary notwithstanding, Senior Creditors, from time to
time, without prior notice to or the consent of Subordinated Creditor, may take
all or any of the following actions without in any manner affecting or impairing
the obligation or liability of Subordinated Creditor hereunder: (i) obtain a
Lien or a security interest in any property to secure any of the Senior
Indebtedness; (ii) obtain the primary and secondary liability of any party or
parties with respect to any of the Senior Indebtedness; (iii) subject to Section
10(b) hereof, renew, extend, or otherwise change the time for payment of the
Senior Indebtedness or any installment thereof for any period; (iv) release or
compromise any liability of any nature of any Person or entity with respect to
the Senior Indebtedness; (v) exchange, enforce, waive, release, and apply any of
the Collateral and direct the order or manner of sale thereof as Senior Agent
may in its discretion determine; (vi) enforce their respective rights hereunder,
whether or not such Senior Lender shall proceed against any other Person or
entity; (vii) exercise their respective rights to consent to any action or
non-action of any Loan Party which may violate the covenants and agreements
contained in the Senior Documents, with or without consideration, on such terms
and conditions as may be acceptable to them; (viii) exercise any of their
respective rights conferred by the Senior Documents or by law; or (ix) subject
to Section 10(b) hereof, amend or modify in any manner the Senior Credit
Agreement or other Senior Documents.

 

11. Waivers. To the fullest extent permitted by law and except as to any notice
specified in this Agreement, any notice which may not be waived in accordance
with the UCC, or, with respect to the Loan Parties, any notice expressly
required under the Senior Documents, each Loan Party and Subordinated Creditor
hereby further waives: presentment, demand, protest, notice of protest, notice
of default or dishonor, notice of payment or nonpayment and any and all other
notices and demands of any kind in connection with all negotiable instruments
evidencing all or any portion of the Senior Indebtedness or the Subordinated
Indebtedness to which such Loan Party or Subordinated Creditor may be a party;
prior notice of and consent to any loans made, extensions granted or other
action taken in reliance thereon; and all other demands and notices of every
kind in connection with this Agreement, the Senior Indebtedness or the
Subordinated Indebtedness. Subordinated Creditor further waives, to the extent
permitted by applicable law, any rights it may have under applicable law to
assert the doctrine of marshaling or otherwise to require the Senior Lenders to
marshal any Collateral for the benefit of Subordinated Creditor.




  - 14 -

   



 

12. Cumulative Remedies; Indulgences Not Waivers; Specific Performance. Each
right, remedy and power granted to Senior Agent and Senior Creditors hereunder
shall be cumulative and in addition to any other right, remedy or power
specifically granted herein, in the Senior Documents or now or hereafter
existing in equity, at law, by virtue of statute or otherwise, and may be
exercised by Senior Agent or Senior Creditors, from time to time, concurrently
or independently and as often and in such order as Senior Agent and/or Senior
Creditors may deem expedient. Neither the failure nor any delay on the part of
any Senior Creditor to exercise any right, remedy, power or privilege hereunder
shall operate as a waiver thereof or give rise to an estoppel, nor be construed
as an agreement to modify the terms of this Agreement, nor shall any single or
partial exercise of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver of a right or obligation
hereunder by a party hereunder shall be effective unless it is in writing and
signed by the party making such waiver, and then only to the extent specifically
stated in such writing. Should Subordinated Creditor in any way take, attempt
to, or threaten to take any action contrary to terms of this Agreement,
including with respect to the Collateral, or fail to take any action required by
this Agreement, Senior Agent or any Senior Creditor may seek relief against
Subordinated Creditor by injunction, specific performance, or other appropriate
equitable relief, it being understood and agreed that (a) Senior Creditors’
damages from such actions may at that time be difficult to ascertain and may be
irreparable, and (b) Subordinated Creditor waives any defense that such Grantor
and/or Senior Creditors cannot demonstrate damage and/or be made whole by the
awarding of damages. Subordinated Creditor hereby irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense which might be
asserted to bar the remedy of specific performance in any action which may be
brought by Senior Agent or Senior Creditors.

 

13. Inconsistent or Conflicting Provisions. In the event a provision of the
Senior Documents or the Subordinated Documents is inconsistent or conflicts with
the provisions of this Agreement, the provisions of this Agreement shall govern
and prevail.

 

14. Notices. All notices, requests, demands and other communications required or
permitted under this Agreement or by law shall be in writing and may be
personally served or sent by facsimile, overnight courier service or certified
or registered United States mail and shall be deemed to have been duly given,
made and received (a) if delivered in person, when delivered; (b) if delivered
by facsimile, on the date of transmission if transmitted on a Business Day
before 5:00 p.m. (New York City time) or, if not, on the next succeeding
Business Day; (c) if delivered by overnight courier, one Business Day after
delivery to such courier properly addressed with courier fees prepaid; or (d) if
by United States mail, 3 Business Days after deposit in the United States mail,
postage prepaid and properly addressed as set forth below.




  - 15 -

   



 

If to Senior Agent or any Senior Creditor:

 

PNC Bank, National Association
200 South Wacker Drive, Suite 600
Chicago, Illinois 60606
Attention: Portfolio Manager
Telephone: (312) 454-2901
Facsimile: (312) 454-2919

 

with a copy to:

 

Blank Rome LLP
The Chrysler Building
405 Lexington Avenue
New York, NY 10174-0208
Attention: Michael J. Loesberg, Esq.
Telephone: (212) 885-5000
Facsimile: (212) 885-5001

 

If to Subordinated Creditor:

 

Maurice R. Harrison IV
8240 Treemont Place
Frisco, TX 75034
Telephone: (972) 365-6710
Email: mharrison@snicompanies.com

 

If to any Loan Party:

 

GEE Group Inc.
12950 Race Track Rd., Suite 216
Tampa, FL 33626
Attention: Andrew J. Norstrud, CFO
Telephone: (813) 803-8275
Email: andrew.norstrud@geegroup.com

 

with a copy to:

 

McDermott Will & Emery LLP
340 Madison Avenue
New York, NY 10173-1922
Attention: John J. Sullivan, Esq.
Telephone: (212) 547 5567
Email: jsullivan@mwe.com

 

Any addressee may alter the address to which communications are to be sent by
giving notice of such change of address in conformity with the provisions of
this Section for the giving of notice.




  - 16 -

   



 

15. Benefit. Subordinated Creditor acknowledges that Senior Creditors would not
have consented to the incurrence of the Subordinated Indebtedness but for the
execution of this Agreement; therefore, Subordinated Creditor has received good,
sufficient and adequate consideration for the making of this Agreement. Except
as expressly provided in this Agreement, this Agreement is solely for the
benefit of the Senior Creditors, Subordinated Creditor and their respective
successors, participants and assigns, and no other person shall have any right,
benefit, priority or interest under, or because of the existence of, this
Agreement.

 

16. Entire Agreement. This Agreement constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, whether express or implied, oral or
written. Neither this Agreement nor any portion or provision hereof may be
changed, waived or amended orally or in any manner other than by an agreement in
writing signed by Senior Agent, Subordinated Creditor and the Loan Parties.

 

17. Additional Documentation. Each Loan Party and Subordinated Creditor shall
execute and deliver to Senior Agent such further instruments and shall take such
further action as Senior Lenders may at any time or times reasonably request in
order to carry out the provisions and intent of this Agreement.

 

18. Successors and Assigns. This Agreement shall inure to the benefit of each
Senior Creditor and Subordinated Creditor and their respective successors and
assigns, and shall be binding upon each Loan Party, Senior Creditor and
Subordinated Creditor and their respective successors and assigns, including any
subsequent holders of the Senior Indebtedness or Subordinated Indebtedness. All
references to Borrowers, Loan Parties and Grantors shall include such Person as
debtor and debtor-in-possession and any receiver or trustee for any such Person
in any Insolvency Proceeding. Each Senior Lender, without prior notice or
consent of any kind, may sell, assign or transfer the Senior Indebtedness in
accordance with the Senior Credit Agreement, and in such event each and every
immediate and successive assignee or transferee thereof may be given the right
by such Senior Lender to enforce this Agreement in full against each Loan Party
and Subordinated Creditor, by suit or otherwise, for its own respective benefit;
provided, that such successor, assignee or transferee agrees to be bound by the
terms of this Agreement. Subordinated Creditor may not sell, assign or transfer
the Subordinated Indebtedness without the prior consent of Senior Agent;
provided, that prior to the consummation of any such transfer or assignment, the
transferee thereof shall have become party to this Agreement (pursuant to a
joinder in form and substance reasonably satisfactory to Senior Agent) to
provide for the continued subordination of the Subordinated Indebtedness to the
Senior Indebtedness as provided herein and for the continued effectiveness of
all of the rights of the Senior Lenders arising under this Agreement; provided,
further, that notwithstanding the failure of Subordinated Creditor to comply
with the foregoing and the failure of any transferee to execute or deliver such
joinder agreement, the subordination effected hereby shall survive any sale,
assignment, pledge, Disposition or other transfer of all or any portion of the
Subordinated Indebtedness, and the terms of this Agreement shall be binding upon
the successors and assigns of Subordinated Creditor.




  - 17 -

   



 

19. Subrogation. At such time as the Senior Indebtedness has been Finally Paid
(and is not subject to avoidance under Section 547 of the Bankruptcy Code),
Subordinated Creditor shall be subrogated, to the extent of the Senior
Indebtedness so paid, to the rights of the holder of the Senior Indebtedness to
receive Distributions until all amounts owing on the Subordinated Indebtedness
shall be paid in full. For the purpose of such subrogation no Distributions to
the holders of the Senior Indebtedness by or on behalf of such Loan Party or
Subordinated Creditor by virtue of the provisions hereof which otherwise would
have been made to Subordinated Creditor shall, as between the Loan Party, a
creditor of such Loan Party (other than Subordinated Creditor and the Senior
Lenders), and Subordinated Creditor, be deemed to be payment by such Loan Party
to or on account of the Subordinated Indebtedness; it being understood that the
provisions of this Agreement are, and are intended solely, for the purpose of
defining the relative rights of Subordinated Creditor, on the one hand, and the
Senior Lenders, on the other hand.

 

20. Termination; Reinstatement. This Agreement shall continue and shall be
irrevocable until the earlier of (a) the date on which all of the Senior
Indebtedness has been Finally Paid or otherwise discharged and released in
writing by the Senior Lenders and (b) the date on which Senior Agent has
received evidence reasonably satisfactory to Senior Agent of the satisfaction,
in the form of common Equity Interests of the Parent, of all of the Parent’s
obligations under the Subordinated Note, together with a termination and release
agreement reasonably satisfactory to Senior Agent with respect to the
Subordinated Documents, duly executed by the Parent and Subordinated Creditor;
provided, that, in the case of any termination of this Agreement under the
preceding clause (a), (i) the obligations of Subordinated Creditor under this
Agreement shall continue to be effective, or be reinstated, as the case may be,
if at any time any payment in respect of any Senior Indebtedness is rescinded,
set aside or is otherwise required to be restored or returned by Senior Agent or
any Senior Creditor by reason of any bankruptcy, reorganization, arrangement,
composition or similar proceeding, such payment being declared fraudulent or
preferential, or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, any Loan Party or any
substantial part of its respective property, or otherwise, all as though such
payment had not been made and (ii) Section 19 hereof shall continue in full
force and effect until the Subordinated Indebtedness is paid in full.
Subordinated Creditor agrees that it shall not be entitled to benefit from any
avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to it shall instead by allocated and turned over for
application in accordance with the priorities set forth in this Agreement.

 

21. Governing Law. THE VALIDITY, CONSTRUCTION AND ENFORCEMENT OF THIS AGREEMENT
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
THEREOF. EACH LOAN PARTY AND SUBORDINATED CREDITOR HEREBY AGREE THAT ALL ACTIONS
OR PROCEEDINGS INITIATED BY ANY LOAN PARTY OR SUBORDINATED CREDITOR AND ARISING
DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT SHALL BE LITIGATED IN THE STATE AND
FEDERAL COURTS LOCATED IN NEW YORK COUNTY, NEW YORK OR, IF SENIOR AGENT OR ANY
SENIOR CREDITOR INITIATES SUCH ACTION, IN ADDITION TO THE FOREGOING COURTS, ANY
COURT IN WHICH SENIOR AGENT OR SUCH SENIOR CREDITOR SHALL INITIATE SUCH ACTION,
TO THE EXTENT SUCH COURT HAS JURISDICTION. EACH LOAN PARTY, SUBORDINATED
CREDITOR AND SENIOR CREDITOR HEREBY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN ACCORDANCE WITH THE
FOREGOING AND HEREBY WAIVES ANY CLAIM THAT SUCH COURTS ARE AN INCONVENIENT FORUM
OR AN IMPROPER FORUM BASED UPON LACK OF VENUE. THE EXCLUSIVE CHOICE OF FORUM AS
SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT, BY
SENIOR AGENT OR SENIOR CREDITORS, OF ANY JUDGMENT OBTAINED IN ANY OTHER FORUM OR
THE TAKING, BY SENIOR AGENT OR SENIOR CREDITORS, OF ANY ACTION TO ENFORCE THE
SAME IN ANY OTHER APPROPRIATE JURISDICTION, AND EACH LOAN PARTY AND SUBORDINATED
CREDITOR HEREBY WAIVE THE RIGHT TO COLLATERALLY ATTACK SUCH JUDGMENT OR ACTION.




  - 18 -

   



 

22. Jury Trial. EACH LOAN PARTY, SUBORDINATED CREDITOR AND SENIOR CREDITOR
HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS TRANSACTION. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH LOAN PARTY, SUBORDINATED CREDITOR AND SENIOR CREDITOR
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH LOAN PARTY, SUBORDINATED CREDITOR AND SENIOR CREDITOR
FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 22 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

23. Severability. The provisions of this Agreement are independent of and
separable from each other. If any provision hereof shall for any reason be held
invalid or unenforceable, it is the intent of the parties that such invalidity
or unenforceability shall not affect the validity or enforceability of any other
provision hereof, and that this Agreement shall be construed as if such invalid
or unenforceable provision had never been contained herein.

 

24. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Agreement by
telecopier or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Agreement.

 

25. Headings. The section headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

 

26. Disclosures, Non-Reliance. Each Senior Creditor and Subordinated Creditor
has the means to, and shall in the future remain, fully informed as to the
financial condition and other affairs of each Loan Party and no Senior Creditor
or Subordinated Creditor shall have any obligation or duty to disclose any such
information to any other Senior Creditor or Subordinated Creditor, as the case
may be. Except as expressly set forth in this Agreement, the parties hereto have
not otherwise made to each other nor do they hereby make to each other any
warranties, express or implied, nor do they assume any liability to each other
with respect to: (a) the enforceability, validity, value or collectability of
any of the Subordinated Indebtedness or the Senior Indebtedness or any
collateral or guaranty which may have been granted to any of them in connection
therewith, (b) the title to or right to any Collateral by any Loan Party or (c)
any other matter except as expressly set forth in this Agreement.

 

 

[Remainder of Page Intentionally Blank]




  - 19 -

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



    SUBORDINATED CREDITOR:  

 

 

  

 

/s/ Maurice R. Harrison IV     Maurice R. Harrison IV  



 

 

 

 

[Signature Page to Subordination and Intercreditor Agreement (Maurice R.
Harrison IV)]

 



  - 20 -

   



 



  SENIOR AGENT:

   

PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent and Collateral Agent

           By: /s/ Walt Hill

 

Name:

Walt Hill     Title: Senior Vice President  



 

 

 

 

[Signature Page to Subordination and Intercreditor Agreement (Maurice R.
Harrison IV)]

 



  - 21 -

   



 

ACKNOWLEDGED AND AGREED:

 

BORROWERS:

 



GEE GROUP INC.

 



TRIAD LOGISTICS, INC.



 

 

  

 



By:

/s/ Andrew J. Norstrud

 



By:

/s/ Andrew J. Norstrud





Name:

Andrew J. Norstrud

 



Name:

Andrew J. Norstrud





Title:

CFO

 



Title:

CFO



 

 

 

  

 

 

SCRIBE SOLUTIONS INC.

 



PALADIN CONSULTING, INC.



 

 

  

 



By:

/s/ Andrew J. Norstrud

 



By:

/s/ Andrew J. Norstrud





Name:

Andrew J. Norstrud

 



Name:

Andrew J. Norstrud





Title:

CFO

 



Title:

CFO



 

 

 

  

 

 

AGILE RESOURCES, INC.

 



BMCH, INC.



 

 

  

 

By:

/s/ Andrew J. Norstrud

 



By:

/s/ Andrew J. Norstrud



Name:

Andrew J. Norstrud

 



Name:

Andrew J. Norstrud



Title:

CFO

 



Title:

CFO



 

 

 

  

 

 

ACCESS DATA CONSULTING CORPORATION

 



GEE GROUP PORTFOLIO INC.



 

 

  

 



By:

/s/ Andrew J. Norstrud

 



By:

/s/ Andrew J. Norstrud





Name:

Andrew J. Norstrud

 



Name:

Andrew J. Norstrud





Title:

CFO

 



Title:

CFO



 

 

 

 

 

 

TRIAD PERSONNEL SERVICES, INC.

 



SNI COMPANIES



 

 

  

 



By:

/s/ Andrew J. Norstrud

 



By:

/s/ Andrew J. Norstrud





Name:

Andrew J. Norstrud

 



Name:

Andrew J. Norstrud





Title:

CFO

 



Title:

CFO





 

 

[Signature Page to Subordination and Intercreditor Agreement (Maurice R.
Harrison IV)]

 

 



- 22 -



 